Name: 92/105/EEC: Commission Decision of 28 January 1992 establishing transitional measures for trade in bovine animals in relation to the cessation of vaccination against foot-and-mouth disease and revoking Decisions 91/13/EEC and 91/177/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  trade;  health
 Date Published: 1992-02-18

 Avis juridique important|31992D010592/105/EEC: Commission Decision of 28 January 1992 establishing transitional measures for trade in bovine animals in relation to the cessation of vaccination against foot-and-mouth disease and revoking Decisions 91/13/EEC and 91/177/EEC Official Journal L 041 , 18/02/1992 P. 0019 - 0020COMMISSION DECISION of 28 January 1992 establishing transitional measures for trade in bovine animals in relation to the cessation of vaccination against foot-and-mouth disease and revoking Decisions 91/13/EEC and 91/177/EEC (92/105/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/423/EEC of 26 June 1990 amending Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), and in particular Article 6 thereof, Whereas Commission Decisions 91/13/EEC (2) and 91/177/EEC (3) have already provided for trade in bovine animals previously vaccinated against foot-and-mouth disease; Whereas the provisions of Decisions 91/13/EEC and 91/177/EEC are no longer required; whereas these Decisions may therefore be repealed; Whereas, however, the objective, as defined in Article 4 of Directive 90/423/EEC, is to cease trade in vaccinated animals; whereas however, it is useful to maintain the measures for intra-Community trade and imports from third countries until the end of 1992, to allow a smooth transition from trade in vaccinated animals towards trade in non-vaccinated animals only; Whereas these transitional rules, however, should be applied to imports of live animals from certain third countries or parts of third countries on the list established in Council Decision 79/542/EEC (4), as last amended by Commission Decision 90/485/EEC (5), and which have themselves ceased vaccination against foot-and-mouth disease; Whereas the provisions of this Decision should be reviewed by the Commission before its expiry; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States which practised vaccination against foot-and-mouth disease on 31 December 1990 may accept bovine animals vaccinated against foot-and-mouth disease before the date on which they ceased their vaccination policy, provided that the animals are accompanied by a guarantee confirming that they have not been vaccinated after that date. Those Member States which ceased vaccination before 4 April 1991 may accept bovine animals vaccination before 4 April 1991. 2. When applying the provisions of paragraph 1 to live bovine animals coming from third countries appearing in the list in Decision 79/542/EEC, Member States may authorize such imports only from countries which have confirmed in writing to the Commission that: - they have officially ceased vaccination on their own territory, - they do not allow onto their territory animals vaccinated after the date on which they themselves ceased vaccination. 3. The Commission shall inform Member States of those countries which have given the guarantees referred to in paragraph 2 as soon as possible, and shall update the information as and when necessary. 4. Where vaccination is practised on part of the territory of a third country appearing on the list in Council Decision 79/542/EEC, the importation of live bovine animals described in paragraph 1 may be permitted under certain conditions, if they come from parts of the third country for which the information required in paragraph 2 has been received, and following a decision made in accordance with the procedure laid down in Article 29 of Council Directive 72/462/EEC (6). Article 2 1. The following shall be added on the health certificate, as provided for in Annex F, model I or II, to Council Directive 64/432/EEC (7), accompanying bovine animals intended for Member States as described in Article 1: 'bovine animals which have not been vaccinated against foot-and-mouth disease after . . .' 2. Member States which import live bovine animals from countries referred to in Article 1 (2) shall require certification in respect of these animals to the effect that: either - they have not been vaccinated against foot-and-mouth disease, or - they have been vaccinated against foot-and-mouth disease, using an officially approved vaccine, not later than . . . 3. The date provided for in paragraphs 1 and 2 shall be the date on which the Member State of destination has officially ceased vaccination, but not earlier than 4 April 1991. Article 3 1. Member States shall inform the Commission and the other Member States, in the framework of the Standing Veterinary Committee, about the acceptance of live bovine animals in accordance with Article 1. 2. The status of a Member State in respect of Article 4 (1) a of Directive 64/432/EEC shall not be prejudiced where a Member State avails itself of the provisions of Article 1 of this Decision. Article 4 The provisions of this Decision shall apply until 31 December 1992. Article 5 Decisions 91/13/EEC and 91/177/EEC are hereby repealed. Article 6 This Decision is addressed to the Member States. Done at Brussels, 28 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 13. (2) OJ No L 8, 11. 1. 1991, p. 26. (3) OJ No L 86, 6. 4. 1991, p. 32. (4) OJ No L 146, 14. 6. 1979, p. 15. (5) OJ No L 267, 29. 9. 1990, p. 46. (6) OJ No L 302, 31. 12. 1972, p. 28. (7) OJ No 121, 29. 7. 1964, p. 1977/64.